Exhibit 10.3
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the "Agreement"), is made by and between Relmada
Therapeutics, Inc., a Delaware corporation (the "Company") whose mailing address
is P.O. Box 1266, Blue Bell, PA 19422-0409 and Sergio Traversa, PharmD, MBA
("Employee"), residing at 138 Canterbury Lane, Blue Bell, PA 19422, on April 15,
2013 (the "Commencement Date").
 
R E C I T A L S
 
WHEREAS, the Company desired to employ Employee and to have the benefit of his
skills and services, and Employee desired to accept employment with the Company,
and therefore entered into Employment Agreement on April 18, 2012 (the "Original
Agreement"); and
 
WHEREAS, in connection with the Company's annual review pursuant to Section 3(b)
of the Original Agreement, the Company and the Employee have negotiated new
terms of Employee's employment;
 
NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and in the Non-Disclosure Agreement, as hereinafter
defined, and the performance of each, the parties hereto, intending legally to
be bound, hereby agree as follows:
 
1.            Employment; Term.
 
a.   Effective upon the Commencement Date, the Company hereby employs Employee
and Employee hereby accepts such employment with the Company in accordance with
the terms and conditions of this Agreement. The term of Employee's employment
hereunder (the "Term") shall be from the Commencement Date until the second
anniversary thereof; provided, however, that the Term may be earlier terminated
earlier at any time as provided in Section 7 below.
 
2.            Position and Duties.
 
a.           The Company hereby agrees to employ Employee as Chief Executive
Officer of the Company ("CEO") and Chief Financial Officer of the Company
("CFO") with such responsibilities, duties and authority as are assigned to him
by the Board of Directors of the Company (the "Board"), or its designee. The
Employee shall report to the Board.
 
b.           Employee shall faithfully devote his full business/working time,
attention and energy to the business and affairs of the Company and the
performance of his duties hereunder and as identified in the job description in
Schedule A which may be modified periodically by the Board and to use his best
efforts to perform such responsibilities faithfully and efficiently.
 
c.           Without limiting the generality of the foregoing paragraph, during
the Term, Employee may join professional associations and otherwise be involved
with any family business or trust to the extent that, in the reasonable judgment
of the Board or its designee, such other business pursuits and activities do not
(i) interfere in any material respect with Employee's ability to discharge
Employee's duties and responsibilities to the Company, whether or not such
activity is pursued for gain, profit or other pecuniary advantage, or (ii)
violate the Conflicts provision of Employee's Non-Disclosure Agreement. The
Executive commits to perform his/her duties pursuant to this Agreement on a full
time basis and not to engage in any other endeavors without the express
permission of the Board of Directors of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
3.            Compensation.
 
a.           Employee shall be entitled to receive as compensation for his
employment a base annual salary at a rate of $225,000 per annum, unless
otherwise increased pursuant to Section 3(b) (the "Base Salary"), during the
Term, which shall be paid to Employee by the Company or any of its affiliates on
a bi-weekly basis, with the first payment to be made on May 3rd 2013.
 
b.           Increases in the Base Salary shall be reviewed annually by the
Board during the Term and any such increases will be at the Board's or its
designee's sole discretion and will otherwise be consistent with the Company's
annual policies and budget for payroll increases.
 
c.           Vacation. During the Term, Employee will be entitled to 3 weeks
paid vacation time per year. To the extent that Employee does not use the full 3
weeks of vacation time in any given year, Employee may accrue and carry forward
such unused time up to a maximum accrual of 12 weeks. In addition to vacation,
Employee shall be entitled to personal and/or sick leave based on Company
policies in effect, but in any event, Employee shall at least be entitled to a
total of 5 days per yeas as personal and/or sick leave.
 
4.            Bonus.
 
a.   Upon the Company's receipt of aggregate proceeds in the amount of at least
$5,000,000 pursuant to a private offering of its securities, whether they be
equity, debt or a combination thereof, (the "Private Offering"), Employee shall
receive an incentive cash bonus of $50,000 ("Initial Bonus"). If anytime after
the Initial Bonus is paid, the Company receives additional proceeds in the
aggregate amount of $2,000,000 pursuant to the Private Offering, Employee shall
receive an incentive cash bonus of $25,000 (the "Additional Bonus"). For the
avoidance of doubt, if the Company receives subscriptions for an aggregate
amount of $7,000,000 pursuant to the Private Offering, Employee shall have
received incentive cash bonuses of $75,000. Each of the Initial Bonus and
Additional Bonus, if payable, shall be paid on the closing date of any
respective Private Offering. Thereafter, Employee shall be eligible to receive
an incentive cash bonus ("Bonus") up to the amount, based upon the criteria, and
payable at such times, as may be determined by the Board in its sole and
absolute discretion, which shall be binding and final, and shall be paid in a
one-time lump sum payment (less payroll taxes). To the extent that such cash
bonus is to be determined in light of financial performance during a specified
fiscal period and the Agreement commences on a date after the start of such
fiscal period, any cash bonus payable in respect of such fiscal period's results
may be prorated. In addition, if the period of Employee's employment hereunder
expires before the end of a fiscal period, and if Employee is eligible to
receive a cash bonus at such time (such eligibility being subject to the
restrictions set forth in Section 7 below), any cash bonus payable in respect of
such fiscal period's results may be prorated.
 
 
2

--------------------------------------------------------------------------------

 
 
b.   Upon the Company's completion of an initial public offering of itscommon
stock or other event resulting in the Company's common stock becoming publicly
traded, including the successful registration of the Company's common stock for
resale under the Securities Act of 1933, as amended, Employee shall receive an
incentive cash bonus of $50,000 ("Going Public Bonus"). Within three months of
the Company's common stock becoming publicly traded, the Company will review
Employee's compensation package, and if required, adjust Employees compensation
package to within the twenty-fifth to seventy-fifth percentile of compensation
packages of other peer group chief executive officer agreements of comparable
public companies in its related industry.
 
5.             Benefits; Share Issuance; Stock Options.
 
(a)           Benefits. In addition to the salary and cash bonus referred to
above, Employee shall be entitled during the Term to participate in such
employee benefits plans or programs of the Company, and shall be entitled to
such other fringe benefits, as are from time to time adopted by the Board and
made available by the Company generally to employees of Employee's position,
tenure, salary, age, health and other qualifications. Without limiting the
generality of the foregoing, Employee shall be eligible for such awards, if any,
under the Company's employee benefits plans or programs as shall be granted to
Employee in the sole discretion of the Board or its designee. Employee
acknowledges and agrees that the Company does not guarantee the adoption or
continuance of any particular employee benefits plan or program or other fringe
benefits during the Term, and participation by Employee in any such plan or
program shall be subject to the rules and regulations applicable thereto.
 
(b)          Share Issuance. Employee shall receive a total of 1,538,010 shares
(the "Traversa Common Stock") of the Company's common stock, par value $0.01 per
share (the "Common Stock"), pursuant to the following conditions and vesting
schedule:
 
(1)           683,560 shares of Common Stock upon the satisfaction of the
Financing Condition. For Financing Condition is intended the first Series A
closing of a minimum of $3,000,000 that effectively happened on July 10, 2012;
 
(2)           563,937 shares of Common Stock twelve (12) months after the
satisfaction of the Financing Condition (so long as Employee on such date
remains employed by the Company, other than on account of a termination of
employment by the Company without Cause);
 
(3)           290,513 shares of Common Stock eighteen (18) months after the
satisfaction of the Financing Condition (so long as Employee on such date
remains employed by the Company, other than on account of a termination of
employment by the Company without Cause).
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Stock Options. Immediately after the Commencement Date, Employee shall
receive stock options (the "Options") from the Company's Employee Stock Option
Plan, if any, to bring Employee's total equity ownership in the Company equal to
five percent (5%) of the fully diluted capitalization of the Companyas of July
10, 2012, which is the date the Financing Condition was met. In addition,
immediately upon the final close of the later of the bridge financing
contemplated by the Company and (ii) additional offerings up to a maximum of
$8,000,000 in total (each an "Additional  Financing" and collectively, the
"Additional Financings"), Employee is entitled to receive Options from the
Company's Employee Stock Option Plan, if any, to again bring Employee's total
equity ownership in the Company equal to five percent (5%) of the Fully Diluted
Capitalization, as hereinafter defined, of the Company. For purposes of
calculating Employee's ownership of five percent (5%) of the Fully Diluted
Capitalization of the Company, Employee shall be deemed to own 100% of the
Traversa Common Stock, even though such shares may not have vested pursuant to
Section 5(b)(2) and Section 5(b)(3) above. For the avoidance of doubt, following
satisfaction of each of the Financing Condition and the final closing of
Additional Financings, if any, Employee's total equity ownership in the Company
shall be equal to five percent (5%) of the then Fully Diluted Capitalization of
the Company.
 
The Options shall have a term of four (4) years and the exercise price of the
Options shall be equal to $0.08. The Options are subject to the following
vesting schedule: Twenty-five percent of the Options shall vest on the grant
date and the remaining seventy-five percent (3/4) to vest in equal quarterly
increments over a four (4) year period.
 
For purposes of this Agreement, Employee Stock Option Plan shall mean that
certain Employee Stock Option Plan dated as of July 10, 2012.
 
6.   Expenses.
 
(a) The Company will reimburse Employee, in accordance with the practices in
effect from time to time for other officers of the Company, for all reasonable
and necessary business and travel expenses and other disbursements incurred by
Employee for or on behalf of the Company in the performance of Employee's duties
hereunder, upon presentation by Employee to the Company of appropriate vouchers
and supporting documentation, in keeping with the Company's expense policy.
 
7.   Termination.
 
Employee's employment by the Company pursuant hereto is subject to termination
as follows:
 
a.   Death or Disability. The Company may by written notice to Employee or his
personal representative terminate Employee's employment on account of his Total
Disability. Employee's employment shall terminate automatically upon his death.
For purposes hereof, Employee shall be deemed to experience a "Total Disability"
if Employee is considered totally disabled under any group disability plan
maintained by the Company and in effect at that time, or in the absence of any
such plan, Employee shall be deemed to experience a Total Disability if he shall
have been unable to perform his duties hereunder on a full-time basis for 90
consecutive days or longer, or for shorter periods aggregating 120 days in any
360-day period. In the event of any dispute under this Section 7(a), Employee
shall submit to a physical examination by a licensed physician mutually
satisfactory to the Company and Employee, the cost of such examination to be
paid by the Company, and the determination of such physician shall be
determinative. In the case of a Total Disability, until the Company shall have
terminated Employee's employment hereunder in accordance with the foregoing,
Employee shall be entitled to receive compensation provided for herein
notwithstanding any such Total Disability. In the event of the termination of
Employee's employment on account of his Total Disability, such termination shall
be effective immediately upon notice, in which case Employee or his
representative will have no rights or claims against the Company under this
Agreement except as follows:
 
  (i)            Employee (or his estate or representative, as applicable) shall
be paid (A) any unpaid portion of his Base Salary computed on a pro rata basis
through the effective date of his termination and (B) any unreimbursed expenses
properly incurred;
 
 
4

--------------------------------------------------------------------------------

 
 
  (ii)           All other of Employee's accrued but unpaid rights shall be as
determined under any incentive compensation, stock option, retirement, employee
welfare or other employee benefits plan or program of the Company in which
Employee is then participating at the time of his termination; and
 
  (iii)          in the case of Employee's Total Disability only, the Company
shall continue Employee's medical benefits coverage existing at the time of his
termination for as long as permissible under the Company's health benefits
policies (not to exceed 60 days) and the Company further agrees to pay
Employee's COBRA premiums for a period of the lesser of (A) 6 months thereafter
and (B) the remainder of the Term, with such premiums to provide for coverage at
the same level and subject to the same terms and conditions as in effect for
Employee at the time of termination.
 
b.   Involuntary Termination for Cause. The Company shall have the right to
terminate Employee's employment for Cause, effective immediately upon notice
thereof by the Company to Employee. In the event the Company terminates
Employee's employment for Cause (as such term is defined below), such
termination ("Termination For Cause") shall be effective immediately upon notice
thereof, in which case Employee will have no rights or claims against the
Company under this Agreement except as follows:
 
  (i)             Employee shall be paid (A) any unpaid portion of his Base
Salary computed on apro rata basis through the date of his termination and (B)
any unreimbursed expenses properly incurred; and
 
  (ii)           All other of Employee's accrued but unpaid rights shall be as
determined under any incentive compensation, stock option, retirement, employee
welfare or other employee benefits plan and program of the Company in which
Employee is then participating at the time of his termination.
 
"Cause" shall mean: (1) conviction of Employee of any felony, or a misdemeanor
where imprisonment is imposed; (2) commission or participation by Employee in
any act of theft, fraud against the Company; (3) material violation by Employee
of (i) any contract between the Company and Employee, or (ii) any statutory
(including fiduciary) duty of Employee to the Company; (4) conduct of Employee
that, based upon a good faith and reasonable factual investigation and
determination by the Board, demonstrates Employee's gross unfitness to serve; or
(5) the willful refusal or failure by Employee to perform any material duties
reasonably requested by the Board; provided, however, that in the case of
conduct described in clauses (3), (4) and (5) hereof, such conduct shall not
constitute "Cause" unless (a) the Board shall have given Employee written notice
setting forth in reasonable detail (i) the conduct deemed to constitute "Cause,"
(ii) reasonable action that would remedy the objectionable conduct and (iii) a
reasonable time (no less than 7 days and no more than 15 days) within which
Employee may take such remedial action, and (b) Employee shall not have taken
such specified remedial action within such specified reasonable time.
 
 
5

--------------------------------------------------------------------------------

 
 
c.   Involuntary Termination Without Cause. The Company may terminate Employee's
employment, other than on account of death, Total Disability or for Cause, on 30
days written notice ("Termination Without Cause"), in which case Employee will
have no rights or claims against the Company under this Agreement except as
follows:
 
  (i)    Employee (or his estate or representative, asapplicable) shall be paid
(A) any unpaid portion of his Base Salary computed on a pro rata basis through
the date of his termination, and (B) any unreimbursed expenses properly
incurred;
 
 (ii)           All other of Employee's accrued but unpaid rights shall be as
determined under any incentive compensation, stock option, retirement, employee
welfare or other employee benefits plan and program of the Company in which
Employee is then participating at the time of his termination;
 
 (iii)          Subject to Employee's execution of a release satisfactory to the
Company, Employee shall receive severance payments in the form of monthly
payments of Employee's Base Salary (as in effect immediately prior to such
termination) for a period of 6 months following the effective date of such
termination or the remainder of the Term (such period of time, the "Severance
Period"), not exceed 6 months; and.
 
 (iv)          Subject to Employee's execution of a release satisfactory to the
Company, the Company shall continue Employee's medical benefits coverage
existing at the time of his termination for as long as permissible under the
Company's health benefits policies (not to exceed 60 days) and the Company
further agrees to pay Employee's COBRA premiums for a period of time equal to
the Severance Period, with such premiums to provide for coverage at the same
level and subject to the same terms and conditions as in effect for Employee at
the time of termination.
 
For the avoidance of doubt, upon any Termination Without Cause, Employee will
immediately be paid all accrued salary, all incentive compensation to the extent
earned, severance compensation as provided above, vested deferred compensation
(other than pension plan or profit sharing plan benefits, which will be paid in
accordance with the applicable plan), and accrued vacation pay, all to the date
of termination.
 
d.   Voluntary Termination For Good Reason. Employee may terminate his
employment for good reason ("Termination For Good Reason") upon 30 days written
notice.
 
 
6

--------------------------------------------------------------------------------

 
 
In the event of Termination For Good Reason, Employee shall be entitled to
receive the payments and other rights provided in Section 7(c) hereof, subject
to the same conditions stated therein. For purposes of this Agreement,
Termination For Good Reason shall mean voluntary termination by Employee of his
employment with the Company based on one of the following events:
 
e.           the breach by the Company of any of its material obligations under
this Agreement; provided, however, that Employee shall not have the right to
terminate his employment for Good Reason unless (a) Employee shall have given
the Company written notice setting forth in reasonable detail (i) the
circumstances deemed to constitute "Good Reason," (ii) reasonable action that
would remedy such circumstances and (iii) a reasonable time (not less than 15
business days) within which the Company may take such remedial action, and (b)
the Company shall not have taken such specified remedial action within such
specified reasonable time. In addition, in no event shall Eniployee have the
right to terminate his employment for Good Reason following a sale of the
Company's business or other change of control of the Company, as a result of a
reduction in title, position, responsibilities or duties solely by virtue of the
Company being acquired and made part of a larger entity or being operated as a
subsidiary. Voluntary Termination. Employee may otherwise terminate his
employment without Good Reason upon 30 days written notice, in which case
Employee (or his estate or representative, as applicable) shall be paid (A) any
unpaid portion of his Base Salary on a pro rata basis through the date of the
termination, and (B) any unreimbursed expenses properly incurred.
 
f.           Termination Due to Failure of Financing Condition to be Satisfied.
In the event that the Financing Condition is not satisfied, Employee's
employment with the Company shall terminate automatically, effective as of the
close of business on June 30, 2013. In the event of such a termination, Employee
will have no rights or claims against the Company under this Agreement except
that Employee shall be reimbursed for any unreimbursed expenses properly
incurred and documented.
 
g.           Voluntary Termination Due to Change in Control. In the event that
Employee's employment is terminated because of a change in control (as defined
herein) of the Company prior to the Termination Date, Employee will be paid as
severance pay: (i) all accrued salary, incentive compensation to the extent
earned, vested deferred compensation pension plan and profit sharing plan
benefits, which will be paid in accordance with the applicable plan, and accrued
vacation pay, all to the date of termination; and, (ii) Employee's Base Salary,
as defined in Section 3(a), for the period commencing on the date that
Employee's employment is terminated and ending on the date which is six months
thereafter. For purposes of this Agreement, a "change in control" shall be
defined as the sale of more than fifty (50%) of the Company's outstanding
capital stock, other than in connection with an underwritten public offering of
the Company's securities or a merger (or similar transaction) in which the
Company is not the surviving entity or following which the Company's
shareholders immediately prior to such transaction no longer control a majority
of the Company's voting stock.
 
h.           Forfeiture of Rights. In the event that, subsequent to termination
of Employee's employment hereunder, Employee breaches any of the provisions of
the Non-Disclosure Agreement in any material respect, all payments and benefits
to which Employee may otherwise have been entitled to pursuant to this Section 7
hereof shall immediately terminate and be forfeited.
 
 
7

--------------------------------------------------------------------------------

 
 
i.            Base Salary Continuation. The Base Salary continuation set forth
in this Section 7 shall be intended either (i) to satisfy the safe harbor set
forth in the regulations issued under section 409A of the Internal Revenue Code
of 1986, as amended (the "Code") (Treas. Regs. 1.409A-1(n)(2)(ii)) or (ii) be
treated as a Short-term Deferral as that term is defined under Code section 409A
(Treas. Regs. 1.409A-1(b)(4)). To the extent such continuation payments exceed
the applicable safe harbor amount or do not constitute a Short-term Deferral,
the excess amount shall be treated as deferred compensation under Section 409A
(as defined below) and as such shall be payable pursuant to the following
schedule: such excess amount shall be paid via standard payroll in periodic
installments in accordance with the Company's usual practice for its senior
executives.
 
Notwithstanding any provision in this Agreement to the contrary, in the event
that Employee is a "specified employee" as defined in Section 409A, any
continuation payment, continuation benefits or other amounts payable under this
Agreement that would be subject to the special rule regarding payments to
"specified employees" under Section 409A(a)(2)(B) of the Code shall not be paid
before the expiration of a period of six months following the date of Employee's
termination of employment or before the date of Employee's death, if earlier.
 
8.            Assignment; Binding Nature.
 
The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Company. No rights (other than Employee's rights to compensation) or obligations
of Employee under this Agreement may be assigned or transferred by Employee
without the prior written consent of the Company, and any attempted assignment
by Employee without such consent shall be null and void. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors, heirs (in the case of Employee) and
assigns. The provisions of this Section 8 shall specifically survive the
expiration or earlier termination of this Agreement.
 
9.           Notice.
 
Any notice (including notice of change of address) to be given pursuant to the
provisions of this Agreement shall be in writing and sent by certified mail,
postage pre-paid, return receipt requested, or by hand delivery to the parties
at the following addresses:
 
If to the Company:
 
Relmada Therapeutics, Inc.
501 Fifth Avenue, Suite 300
New York, NY 10017
 
With a copy to (which shall not constitute notice):
If to the Employee:
 
Sergio Traversa, PharmD
138 Canterbury Lane Blue
Bell, PA 19422
 

 
Hunter Taubman Weiss
140 West 42nd Street, Floor 10
New York, NY 10036
Attn: Rachael Schmierer
 
or to such other names or addresses as Company or Employee as the case may be,
shall designate by notice to the person entitled to receive notices in the
manner specified in this paragraph. Notice properly given by mail shall be
deemed effective three business days after mailing, and if hand-delivered, upon
receipt.
 
 
8

--------------------------------------------------------------------------------

 
 
10.           No Inconsistent Obligations. Employee is aware of no obligations,
legal or otherwise, inconsistent with the terms of this Agreement or with his
undertaking employment with the Company. The Employee represents and warrants
that the execution of this Agreement by him and his performance of his
obligations hereunder will not conflict with, result in the breach of any
provision of or the termination of or constitute a default under any agreement
to which the Employee is a party or by which the Employee is or may be bound.
Employee will not disclose to the Company, or use, or induce the Company to use,
any proprietary information or trade secrets of others. Employee represents and
warrants that he has returned all property and confidential information
belonging to all prior employers.
 
11.           Survival. The provisions of this Agreement containing express
survival clauses as well as the provisions of this Agreement which are intended
to apply, operate or have effect after the expiration or termination of the term
of this Agreement, or at a time when the term of this Agreement may have expired
or terminated, shall survive the expiration or termination of the term of this
Agreement for any reason.
 
12.           Attorneys' Fees. Should either party hereto, or any heir, personal
representative, successor or assign of either party hereto, resort to legal
proceedings in connection with this Agreement or Employee's employment with the
Company, the party or parties prevailing in such legal proceedings shall be
entitled, in addition to such other relief as may be granted, to recover its or
their reasonable attorneys' fees and costs in such legal proceedings from the
non-prevailing party or parties.
 
13.           Entire Agreement.
 
This Agreement and the Non-Disclosure Agreement constitute the complete
agreements and understandings between the Company and Employee concerning
Employee's employment by the Company, and supersede any and all previous
agreements or understandings concerning such employment, whether written or
oral, between Employee and the Company.
 
14.           Modification.
 
This Agreement may not be waived, amended or modified without the express
written consent of the party against whom enforcement of such Agreement is
sought.
 
15.           Waiver.
 
Except as set forth herein, no delay or omission to exercise any right, power or
remedy accruing to any party shall impair any such right, power or remedy or
shall be construed to be a waiver of or an acquiescence to any breach hereof. No
waiver by either party of any breach by the other party of any condition or
provision contained in this Agreement to be performed by such other party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by
Employee and the Chairman of the Board.
 
 
9

--------------------------------------------------------------------------------

 
 
16.           Invalidity of Any Provision.
 
If any portion of this Agreement is held invalid or inoperative, the other
portions of this Agreement shall be deemed valid and operative and so far as is
reasonable and permitted by law, effect shall be given to the intent manifested
by the portion held invalid or inoperative.
 
17.           Assistance in Litigation. Employee shall, during and after
termination of employment, upon reasonable notice, furnish such information and
proper assistance to the Company as may reasonably be required by the Company in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become a party; provided, however, that such assistance
following termination shall be furnished at mutually agreeable times and for
mutually agreeable compensation.
 
18.           Applicable Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the principles of conflict of laws
thereof.
 
19.           Disputes. This Agreement is to be governed by and construed in
accordance with the laws of the State of New York applicable to contracts
entered into and wholly to be performed within the State of New York by New York
residents. Any controversy or claim arising out of or relating to this
Agreement, or breach of this Agreement (except for any controversy or claim with
respect to the Non-Disclosure Agreement, which may be submitted, at the option
of the Company, to any court of competent jurisdiction located within New York,
New York) is to be settled by arbitration in New York, NY in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, and
judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction. There must be three arbitrators, one to be chosen directly
by each party at will, and the third arbitrator to be selected by the two
arbitrators so chosen. Each party will pay the fees of the arbitrator he or she
selects and his or her own attorneys, and the expenses of his or her witnesses
and all other expenses connected with presenting his or her case. Other costs of
the arbitration, including the cost of any record or transcripts of the
arbitration, administrative fees, the fee of the third arbitrator, and all other
fees and costs, will be borne equally by the parties. The provisions of this
Section 19 shall specifically survive the termination of this Agreement.
 
20.           Counterparts.
 
This Agreement may be executed simultaneously in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement.
 
21.           Headings.
 
The Section headings contained in this Agreement are for reference purposes only
and will not affect in any way the meaning or interpretation of this Agreement.


 
10

--------------------------------------------------------------------------------

 
 
22.           Binding Effect.
 
The provisions of this Agreement will be binding upon, and will inure to the
benefit of, the respective heirs, legal representatives and successors of the
parties thereto.
 
19.           Section 409A.
 
It is intended that this Agreement be drafted and administered in compliance
with section 409A of the Code, including, but not limited to, any future
amendments to Code section 409A, and any other Internal Revenue Service or other
governmental rulings or interpretations (together, "Section 409A") issued
pursuant to Section 409A so as not to subject Employee to payment of interest or
any additional tax under Section 409A. The parties intend for any payments under
this Agreement to either satisfy the requirements of Section 409A or to be
exempt from the application of Section 409A, and this Agreement shall be
construed and interpreted accordingly. In furtherance thereof, if payment or
provision of any amount or benefit hereunder that is subject to Section 409A at
the time specified herein would subject such amount or benefit to any additional
tax under Section 409A, the payment or provision of such amount or benefit shall
be postponed to the earliest commencement date on which the payment or provision
of such amount or benefit could be made without incurring such additional tax.
In addition, to the extent that any Internal Revenue Service guidance issued
under Section 409A would result in Employee being subject to the payment of
interest or any additional tax under Section 409A, the parties agree, to the
extent reasonably possible, to amend this Agreement in order to avoid the
imposition of any such interest or additional tax under Section 409A, which
amendment shall have the minimum economic effect necessary and be reasonably
determined in good faith by the Company and Employee.
 
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a "separation from service" within the meaning of Section 409A and, for
purposes of any such provision of this Agreement, references to a "termination,"
"termination of employment" or like terms shall mean "separation from service."
 
[SIGNATURE PAGE FOLLOWS]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.
 
EMPLOYEE
 
RELMADA THERAPEUTICS, INC.
           
/s/ Sergio Traversa
 
By:
/s/ Sandesh Seth
 
Name: Sergio Traversa
   
Name: Sandesh Seth
Title:   Member of the Board
 

 
 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
DUTIES
 
CHIEF EXECUTIVE OFFICER

 
Relmada is a U.S.-based, specialty development stage biopharmaceutical company
focused on high-value branded products.
 
 
·
Advises the BOD and keeps it up to date on any changes related to the Relmada's
mission or goals. Formulates policies and carries out any recommendations or
suggestions made by the board. Assists in the selection and evaluation of new
and existing board members.

 
·
Recommends yearly budget for BOD approval and manages Relmada's resources within
those budget guidelines according to current laws and regulations

 
·
Oversee the overall process of management and corporate decision-making to
ensure that Relmada maximizes its shareholder returns

 
·
Oversees operations

 
·
Overseas business development and licensing activities

 
·
Manage investor and public relation: Assure that Relmada, its mission, programs,
products and services are consistently presented in strong, positive image to
relevant stakeholders

 
·
Manages the human resources according to authorized personnel policies and
procedures that fully conform to current laws and regulations

 
·
Oversees fundraising planning and implementation, including identifying resource
requirements, researching funding sources, establishing strategies to approach
funders, submitting proposals and administrating fundraising records and
documentation

 
·
Set financial policy and direction, lead all financial administration, business
planning, and budgeting. Work closely with the finance and governance committee
of the board of directors.

 
·
Provides strategic recommendations to the BOD based on financial analysis and
projections, cost identification and allocation, and revenue/expense analysis.

 
·
Oversees long-term budgetary planning and cost management in alignment with
Relmada's plan

 
·
Oversee budgeting, and the implementation of budgets

 
·
Ensure that financial record systems are maintained in accordance with Generally
Accepted Accounting Principles, and monitor the use of all funds.

 
·
Oversee the preparation and approval of all financial reporting materials

 
·
Manage cash flow and forecasting

 
·
Coordinate all audit activities.

 
·
Evaluate and oversee all benefits negotiations



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NON-DISCLOSURE, ASSIGNMENT OF INVENTIONS,
NON-SOLICITATION AND NON-COMPETE AGREEMENT
 

 
 
 
 
 
 

--------------------------------------------------------------------------------